Citation Nr: 0403231	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  97-20 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include osteoarthritis of the lumbosacral 
spine.  

2.  Entitlement to a compensable evaluation for malaria.

3.  Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2000, four issues were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, for additional 
development.  

After the remand, the RO assigned a 50 percent evaluation for 
service-connected sinusitis and rhinitis.  As a 50 percent 
evaluation is the highest evaluation possible under the VA 
Rating Schedule for that disability, that grant represents a 
total grant of benefits sought on appeal and the claim for an 
increase is not before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).  The issues of entitlement to service connection 
for a low back disability and entitlement to a compensable 
evaluation for malaria are now before the Board for final 
appellate consideration.  

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to an annual 
clothing allowance was REMANDED to the RO by the Board to 
issue a statement of the case (SOC) to comply with Manlincon 
v. West, 12 Vet. App. 238 (1999).  The RO noted that a SOC on 
this claim was issued in March 1999 and the claims file does 
in fact contain this SOC.  It is also apparent in reviewing 
the relevant documents that the law and regulations 
pertaining to finality of unappealed RO decisions are not 
applicable; the veteran's claim for a clothing allowance has 
been ongoing since March 1996.  The Board finds that, under 
these circumstances, there has been compliance with the 
Board's remand order.  Stegall v. West, 11  Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service medical records are negative for 
injury, complaints, symptoms, findings or diagnoses 
pertaining to a low back injury or disability; the earliest 
post-service medical evidence of a chronic low back 
disability, osteoarthritis of the lumbosacral spine, is dated 
approximately two decades after the veteran's separation from 
service; there is no medical evidence linking the veteran's 
post-service osteoarthritis of the lumbosacral spine to any 
incident of service.

3.  The competent medical evidence reflects that the 
veteran's malaria has not been recently active; there has 
been no relapse at any time during the appeal period; a March 
2003 blood smear was negative; and there are no residuals of 
malaria involving the liver or spleen. 

4.  The veteran claims entitlement to a clothing allowance 
based on usage of a brace for his right leg and ointment for 
jungle rot; however, service connection is only in effect for 
sinusitis, rhinitis, conjunctivitis, and malaria.  The 
veteran does not have a service-connected condition which 
requires use of a prosthetic or orthopedic appliance that 
tends to wear or tear his clothing, or which requires use of 
prescribed medication for a skin condition which causes 
irreparable damage to outer garments. 


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, to include 
osteoarthritis of the lumbosacral spine, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Entitlement to a compensable evaluation for malaria is 
not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (prior to 
August 30, 1996); 38 C.F.R. §§ 4.1, 4.10, 4.88b, Diagnostic 
Code 6304 (2003).

3.  The criteria for an annual clothing allowance have not 
been met. 38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of the VCAA.  
The caselaw relating to the applicability of the VCAA under 
this circumstance has been somewhat inconsistent but the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003; Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussion in the June 
2003 supplemental statement of the case (SSOC) informed him 
of the information and evidence needed to substantiate his 
claims for entitlement to service connection for a low back 
disability on the merits, a compensable evaluation for 
malaria under the revised criteria, and a clothing allowance.  
While the RO originally addressed the issue of entitlement to 
a compensable evaluation for malaria as whether new and 
material evidence had been received to reopen a claim for a 
compensable evaluation, and provided the veteran with the 
corresponding law pertaining to reopening claims, a January 
1998 SSOC informed him of the information and evidence needed 
to substantiate his claim for entitlement to a compensable 
evaluation for malaria on the merits under the prior 
criteria.  

The Board observes that an October 2002 VCAA notice letter, 
as well as the June 2003 SSOC, informed the veteran of the 
VCAA's implementing regulations, including that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  
Thus, the Board finds that the veteran was notified and aware 
of the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records, including VA and private treatment records.  
The veteran has not indicated that there are any additional 
post-service medical records available to substantiate his 
claims.  

As to any duty to provide examinations and/or seek medical 
opinions addressing the question of whether a low back 
disability began during or is causally linked to service, or 
whether the veteran has symptoms or residuals of malaria, the 
Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In the present case, with no evidence to substantiate any in-
service low back complaints or injury and no medical findings 
for over two decades after service, any nexus opinion at this 
late stage would be speculative at best.  Arguably, 38 U.S.C. 
§ 5103A mandates a nexus opinion when there is pertinent 
abnormal clinical or laboratory findings recorded during or 
proximate to service (i.e., a pertinent abnormal finding that 
is attributed to or at least suggestive of the disability at 
issue sometime short of the amount of time that has elapsed 
between service and the initial diagnosis in this case) and 
competent post-service evidence of the claimed disability.  
Here, there is simply no competent post-service evidence of 
low back disability proximate to service.  

The veteran has not indicated there is additional medical 
evidence available to substantiate his low back claim.  
Without such evidence, the Board must conclude that no VA 
examination of the veteran's lower back is required based on 
the facts of this case, because the examiner would have no 
recourse but to resort to speculation and fact-finding 
outside the realm of his or her expertise.  The examiner 
would inevitably be asked whether there is a causal link 
between the veteran's current low back findings and service 
medical records that contain no suggestion of an injury, 
complaints, symptoms, findings or diagnoses related to the 
low back.  See 38 U.S.C.A. § 5103A(d).

The Board also observes that the veteran was provided a VA 
internal medicine examination in March 2003.  Thus, the 
medical evidence of record is sufficient for VA to make a 
decision on the claim for a compensable evaluation for 
malaria.  

Under the above circumstances, there is no duty to provide an 
examination or seek an opinion with regard to the claim on 
appeal.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In the October 2002 VCAA notice letter and the June 2003 
SSOC, the RO advised the veteran that he should submit 
relevant evidence within 30 days.  In a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Moreover, during the pendency of his claims the veteran has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  He has failed 
to identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the veteran 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

As to the question of when VCAA notice was sent, the Board 
notes that the RO decisions that were the subject of this 
appeal were entered 1996 and 1997, several years before the 
enactment of VCAA.  Obviously, the RO could not provide 
notice of law that did not exist.  After its enactment, the 
RO did provide the veteran with the regulations implementing 
VCAA.  In light of this and the foregoing discussion, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case, 
there has been no prejudice to the veteran that would warrant 
a remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  

Factual Background 

The veteran contends that his current low back disability, 
diagnosed as osteoarthritis of the lumbosacral spine, is 
related to his service.  He does not relate a specific injury 
during service.  He also contends that the non-compensable 
evaluation assigned for his service-connected malaria does 
not adequately reflect the severity of that disability.  
During a November 1996 hearing, the veteran testified that 
his most recent malaria attack was in 1988 or 1989 and that 
he was currently not taking any medicine for malaria.  

The record before the Board contains service medical records 
and voluminous post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

The veteran's service medical records are negative for 
injury, complaints, symptoms, findings or diagnoses relating 
to a low back injury or disability.  

The report of a January 1947 VA examination provides that the 
veteran made no complaints related to the low back.  On 
physical examination, he stood erect and his spine was 
straight and flexible.  There was no tenderness on fist to 
fist percussion or pain on straight leg raising.  There were 
no hypertrophies, atrophies, crepitation, limitation of 
motion or pain in any joint.  There was no diagnosis related 
to the veteran's low back.  

A December 1967 VA radiographic report reflects in part that 
there were minute degenerative osteoarthritic changes noted 
in the lumbar spine.  Intervertebral spaces and foramina were 
very well maintained.  The impression was not remarkable 
lumbosacral spine as described.  

The report of a March 2003 VA internal medicine examination 
provides that the veteran's medical records were reviewed.  
The veteran reported that he had experienced episodic fevers 
and chills since acquiring malaria during his active duty.  
On physical examination, there was no evidence of 
hepatosplenomegaly and malaria smears were negative.  

The examiner observed being asked to comment whether the 
veteran had residuals of malaria.  At this point, based on 
the review of the medical records, which did not document any 
history of malarial condition or residuals of malaria, and 
the current examination, the examiner did not believe that 
the were any objective residuals of malaria.  However, 
subjectively, the veteran had experienced episodic fever and 
chills which he (the veteran) related to malaria.  The 
examiner noted that certainly the veteran did have multiple 
medical conditions and there could be an overlap of symptoms.  
However, based on the veteran's subjective complaints the 
examiner believed that at this point the residuals of malaria 
appeared to be mild.  

Legal Analysis 

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946, and 
arthritis become manifest to a degree of l0 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for a low back disability, to include 
osteoarthritis of the lumbosacral spine.  First, the Board 
notes that the veteran's service medical records fail to 
support his claim.  They are completely negative for any 
competent medical evidence that the veteran incurred an 
injury of the low back, or made any complaints regarding his 
low back during active duty.  The service medical records are 
negative for any pertinent symptoms, findings or diagnoses.  

The Board also finds it significant that the medical evidence 
is negative for any low back complaints or findings within 
one year of service.  The report of the January 1947 VA 
examination, dated approximately 13 months after the 
veteran's separation from service, is also negative.  Thus, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. § 3.304, 3.307, 3.309.  

The medical evidence is in fact negative for any low back 
complaints or physical findings for more than two decades 
following the veteran's service.  This lack of evidence 
suggests that the veteran's post-service osteoarthritis of 
the lumbosacral spine is not causally related to his service, 
or any claimed injury therein.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the record contains no medical evidence showing a 
nexus or link between the veteran's service and his post-
service osteoarthritis of the lumbosacral spine, such as a 
medical opinion based on a review of the record linking them.  
The veteran has not identified any outstanding post-service 
medical records that he claims would provide evidence of a 
nexus or of continuity of symptomatology since service.  

The Board recognizes the veteran's own implicit contentions 
that his post-service osteoarthritis of the lumbosacral spine 
is causally related to his active duty.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  Thus, his own implicit opinions 
are not relevant to the critical issue of whether his post-
service osteoarthritis of the lumbosacral spine is causally 
related to service.  

Compensable Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31.

The veteran's malaria is rated under Code 6304.  Effective 
August 30, 1996, new rating criteria for malaria were 
promulgated, and codified under 38 C.F.R. § 4.88b; Diagnostic 
Code 6304.  See 69 Fed. Reg. 39,876 (July 31, 1996).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that where a law or regulation changed after 
a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant is to be applied.  Hence, the 
Board must first determine whether the revised version is 
more favorable to the veteran.  If so, that version must be 
applied from the effective date of the change.  The earlier 
version of the criteria must be applied for the period prior 
to the effective date of the change.  VAOPGCPREC 3-2000 
(2000).

Under the prior rating criteria for malaria, a 10 percent 
rating contemplates recently active malaria with one relapse 
in the past year; or old cases with moderate disability.  A 
30 percent rating contemplates recently active malaria with 2 
relapses in past 6 months; or old cases with anemia.  38 
C.F.R. § 4.88b, Diagnostic Code 6304 (prior to August 30, 
1996). 

With respect to the rating of malaria, the regulations state 
that in rating disability from malaria, once identified by 
clinical and laboratory methods, or by clinical methods alone 
where the disease is endemic, the clinical course of the 
disease, the frequency and severity of recurrences, the 
necessity for and the reaction to medication, should be the 
basis of evaluation, not the presence or absence of 
parasites.  When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration, controlled by medication specific for malaria.  
38 C.F.R. § 4.88.

Two notes to rating code 6304 provided very specific guidance 
for the rating of service-connected malaria disabilities.  
According to the first note, the evaluations under Code 6304 
are to be assigned on the basis of dates and frequency of 
recurrences and relapses and severity of significant 
residuals, if any, based on the clinical records of the 
service department or other acceptable evidence relating to 
the period of service, or on medical evidence relating to the 
period after discharge, recording sufficient clinical 
findings, when considered in accordance with all other data 
of record, to support the conclusion that there exists a 
compensable or higher degree of disability from malaria.  
Hereafter, service connection will not be conceded based on 
notation in service records of history alone furnished by the 
veteran, nor will compensable ratings be assigned based on 
the veteran's unsupported claim or statement; however, 
determinations heretofore made will not be reversed on the 
basis of this change in policy.  The evidence of others under 
oath may be accepted to establish frequency of relapses or 
recurrences over a period of 1 year only, from date of last 
medically confirmed relapse or recurrence in service or 
subsequently.  38 C.F.R. § 4.88b (prior to August 30, 1996).

The second note states that when evaluations are based on 
frequency of recurrences or relapses only, they will be 
assigned for a period of 1 year only from date of discharge 
or date established by medical evidence of record.  At the 
expiration of this period, if medical evidence warranting an 
extension is not of record, the veteran will be notified that 
his compensation will be discontinued unless he submits 
evidence from a physician showing recurrent attacks or other 
disabling effects of malaria.  After a malaria rating has run 
24 months, an extension, if warranted, will carry ending date 
at expiration of 36 months from initial date of compensable 
rating.  When this rating is assigned, veteran will be 
notified of ending date and of requirement that, to have 
rating continued or resumed after that date, he must report 
to Department of Veterans Affairs hospital, or outpatient 
clinic, or to a Department of Veterans Affairs fee-basis 
physician during an actual relapse of the disease. Following 
the expiration of the 36 months' period and the veteran's 
compliance with the requirement to report as indicated in 
this note, a prepared slide of the veteran's blood smear will 
be read in the local Department of Veterans Affairs 
laboratory, and, if the interpretation is positive, the 
prepared slide will be mailed in a suitable container 
addressed to the Director, Compensation and Pension Service, 
with proper identification of the veteran, including C-number 
and time and place of smear, before further acceptance of the 
diagnosis of malaria for rating purposes.  Id.

Under the new criteria, a 100 percent rating for malaria is 
assigned when there is an active disease process.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, malaria is to be rated as 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(August 30, 1996).

Based on a thorough review of the record, the Board finds 
that neither the old nor the new criteria are more favorable 
to the veteran's claim, and thus under the old or the new 
criteria the preponderance of the evidence is against the 
veteran's claim for an compensable evaluation for malaria.  

Regarding the rating criteria effective prior to August 30, 
1996, the record before the Board contains no treatment 
records showing that the veteran's malaria has been recently 
active or has resulted in a relapse in the past year or 
indeed at any time during the appeal period.  The veteran 
himself does not allege an attack since the late 1980's, 
prior to his current claim.  The March 2003 VA examination 
report reflects that the veteran had no objective residuals 
of malaria, and that his own subjective symptoms appeared to 
be mild.  Thus, a compensable evaluation under the rating 
criteria effective prior to August 30, 1996 is not warranted.

Regarding the rating criteria effective August 30, 1996, the 
record before the Board contains no treatment records showing 
an active disease process.  Again, the veteran himself does 
not allege an attack since the late 1980's, prior to his 
current claim.  The report of the March 2003 VA examination 
reflects that blood smear was negative and there was no 
residual involving the liver or spleen, such as 
hepatosplenomegaly.  Thus, a compensable evaluation under the 
rating criteria effective August 30, 1996 is not warranted.

The Board recognizes the veteran's own contentions that his 
service-connected malaria warrants a compensable evaluation.  
While the veteran is competent to describes his own symptoms, 
as a layperson he is not competent to provide an opinion 
requiring medical knowledge, such as the application of the 
VA rating schedule to a service-connected disability.  
Espiritu, supra.  Thus, in this case his own opinions are not 
relevant to the critical issue of whether his service-
connected malaria warrants a compensable evaluation under the 
old or new criteria for the evaluation of malaria.

Entitlement to Annual Clothing Allowance

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service- connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments. 38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that the annual clothing allowance may be 
granted when the following criteria are met:

(1) A medical report discloses that the 
veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to 
wear or tear clothing (including a 
wheelchair) because of a service- 
connected disability and such disability 
is the loss or loss of use of a hand or 
foot; or

(2) The Chief Medical Director or 
designee certifies that because of a 
service-connected disability a prosthetic 
or orthopedic appliance is worn or used 
which tends to wear or tear the veteran's 
clothing, or that because of the use of a 
physician- prescribed medication for a 
skin condition which is due to the 
service- connected disability irreparable 
damage is done to the veteran's outer 
garments.

The veteran claims entitlement to a clothing allowance based 
on usage of a brace for his right leg and ointment for jungle 
rot; however, service connection is only in effect for 
sinusitis, rhinitis, conjunctivitis, and malaria.  The 
criteria for an annual clothing allowance are not met since a 
service-connected disability does not require a prosthetic or 
orthopedic appliance that wears out or tears clothing, nor 
does a service-connected disability involve a skin condition 
requiring prescribed medication that irreparably damages 
outer garments.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a low back disability, to include 
osteoarthritis of the lumbosacral spine, is denied.

A compensable evaluation for malaria is denied.

Entitlement to an annual clothing allowance is denied.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



